Bloodwoetii, J.
1. When considered in the light of the entire charge, there is no error in any of the excerpts therefrom of which complaint is made in the motion for a new trial.
2. When all the evidence in the case is considered, no error requiring the grant of a new trial was committed when the court admitted the evidence of which complaint is made in special grounds 5 and 6 of the motion for a new trial.
3. “In the absence of a timely written request, it is not erroneous for the court to omit to charge the law upon the subject of the impeachment of witnesses.” Washington v. State, 138 Ga. 370 (1) (75 S. E. 253), and eit.
4. For no reason assigned did the court err in questioning the witness as complained of in special ground 9 of the motion for a new trial.
*784Decided March 6, 1924.
W. E. & W. G. Mann, for plaintiff in error.
J. M. Lang, solicitor-general, contra.
5. There is ample evidence to support the finding of the jury, which has the approval of the trial judge; no error of law was committed; and the court properly overruled the motion for a new trial.

Judgment affirmed.


Broyles, G. J., and Luke, J., concur.